DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-10, drawn to a method for treating laundry.
Group II, claim(s) 11-19, drawn to a laundry treating apparatus.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of generating fusion sensing data on laundry by using a plurality of heterogeneous sensors; acquiring information about the laundry by using the fusion sensing data; and controlling a washing cycle of the laundry based on the information about the laundry, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of  KR 20160032474A (translation cited in IDS).  
KR 20160032474A is directed towards a washing machine wherein a hall sensor 45 detects the rotational displacement of the rotor 42 and outputs an electrical signal corresponding to the detected rotational displacement.[0064] The pressure sensor 83 detects such a pressure inside the water level detection tube 81, and provides an electrical signal corresponding to the detected pressure to the controller 110.[0086] The motion detector 130 detects the movement of the laundry and outputs an electrical signal corresponding to the detected movement. The motion detector 130 may use various sensors such as an infrared sensor module, an image sensor module, an ultrasonic sensor module, a radar sensor module, and a laser sensor module. [0100-101]
KR 20160032474A teaches after rotating the drum 30 at the first initial speed, the washing machine 1 determines whether the detection time duty ratio of the laundry detection sensor 131 is less than the first reference value (1130). The washing machine 1 may determine the movement of the laundry L based on the detection time duty ratio output by the laundry detection sensor 131. In detail, the washing machine 1 may determine whether the laundry L moves in the rolling motion according to whether the detection time duty ratio is less than the first reference value.  Here, the first reference value may be set to 10% as described above. If the detection time duty ratio is equal to or greater than the first reference value (NO in 1130), the washing machine 1 decreases the rotation speed of the drum 30 (1140).  If the detection time duty ratio is equal to or greater than the first reference value, the washing machine 1 may determine that the movement of the laundry L is not a rolling motion but a falling motion. In other words, the washing machine 1 may determine that the laundry L falls from the top of the drum 30 to the bottom of the drum 30. Therefore, the washing machine 1 may reduce the rotational speed of the drum 30 so that the laundry L is not lifted up to the upper portion of the drum 30.  Thereafter, the washing machine 1 repeats the detection time duty ratio and the first reference value.[0222-228]
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTI J TATE-SIMS whose telephone number is (571)272-1722.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CRISTI J. TATE-SIMS
Primary Examiner
Art Unit 1711



/CRISTI J TATE-SIMS/             Primary Examiner, Art Unit 1711